Citation Nr: 1700599	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability currently claimed as post-traumatic stress disorder (PTSD) with secondary alcoholism. 

2.  Entitlement to service connection for a psychiatric disability currently claimed as PTSD with secondary alcoholism on a de novo basis.

3.  Entitlement to service connection for transient ischemic attacks and hypertension, claimed as ischemic heart disease, to include as secondary to a service connected psychiatric disability. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in February 2014 and September 2014.  As the Board explained at that time, the Veteran submitted a claim of service connection for PTSD in August 2010.  He also submitted a claim for service connection for alcoholism secondary to PTSD.  The RO developed these as an initial claim for service connection for PTSD, to include secondary alcoholism.  However, the August 2010 claims form states that his PTSD began prior to discharge from service in June 1956.  At the August 2013 hearing, he in essence testified that although he was hospitalized for what was diagnosed as a schizophrenic reaction shortly after service, he was actually suffering from PTSD.  VA treatment records from 1957 and 1958 confirm that the Veteran was hospitalized for what was diagnosed as a schizophrenic reaction.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board rephrased the issue involving service connection for PTSD into a single claim for service connection for a psychiatric disability with alcoholism in order to comply with the Court's holding. 

Furthermore, the Board also noted that as entitlement to service connection for a schizophrenic reaction was denied in a November 1957 rating decision, and as the Veteran did not appeal this decision, new and material evidence was required to reopen the claim for service connection for a psychiatric disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105 (a), 3.156 (2015).  The Board characterized the issue accordingly. 

Finally, the Board noted that the Veteran also submitted a claim for service connection for ischemic heart disease in August 2010.  However, his August 2013 testimony made it clear that he believes his transient ischemic attacks are a symptom of heart disease and should be service connected.  He also argues that his heart disease is the result of hypertension, and that it has all been caused by the stress from his psychiatric disability.  Therefore, once again his claim for service connection for ischemic heart disease must also include both the hypertension and transient ischemic attacks.  Clemons v. Shinseki, 23 Vet. App. 1, 5(2009).  The Board characterized the issue to encompass the Veteran's contentions regarding secondary service connection.

The Board remanded the Veteran's claims for additional development in February 2014 and September 2014.  They have now been returned for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disability currently claimed as PTSD with secondary alcoholism on a de novo basis and entitlement to service connection for transient ischemic attacks and hypertension, claimed as ischemic heart disease, to include as secondary to a service connected psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disability was initially denied in a November 1957 rating decision and, after the receipt of additional evidence, confirmed in a December 1958 rating decision; the Veteran did not submit a notice of disagreement with this decision and no new and material evidence was received within the appeal period.  

2.  The basis for the previous denial was the absence of evidence of a psychosis during active service.  

3.  Evidence received since December 1958 includes the Veteran's testimony at an August 2013 hearing, which contains competent evidence that he has signs and symptoms of a current disability and indications that the signs and symptoms of disability may be associated with active service, but insufficient evidence to make a decision. 


CONCLUSIONS OF LAW

1.  The December 1958 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b)(c) (2015). 

2.  New and material evidence has been received, and the Veteran's claim of service connection for a psychiatric disability is reopened.  38 C.F.R. § 3.156(a) (2015). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was first provided with VCAA notification in a September 2010 letter, which was sent prior to the initial adjudication of his claim.  However, the Board recognized in the February 2014 and September 2014 remands that the notice was insufficient in that it did not include information pertaining to claims for new and material evidence and for secondary service connection.  This was provided to the Veteran in a December 2015 letter.  

At this juncture, the Board also notes that although the December 2015 letter include the generic notification regarding claims for new and material evidence, it did not include the information as to what constitutes new and material evidence in this particular case, as requested in both of the Board's remands.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, since the Board's last remand, in VAOPGCPREC 6-2014 VA's general counsel concluded that Kent was no longer controlling insofar as it construed 38 U.S.C.A. § 5103(a) to require VA provide case-specific notice.  The general counsel determined that VA was not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of a claim, but was required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358(Fed. Cir. 2012).  This was accomplished in the December 2015 letter.  Therefore, there has been substantial compliance with the Board's remand directives, and the failure to provide case specific notice is harmless error.  

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this portion of the appeal decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice.  Any additional development that is required will be addressed in the remand portion of this decision.  

New and Material

The Veteran contends that new and material evidence has been received to reopen his previously denied claim of service connection for a psychiatric disability, claimed as PTSD.  He argues that the schizophrenic reaction for which he was diagnosed and hospitalized one year after discharge from service was actually PTSD.  The Veteran contends that he has developed PTSD after witnessing the death of a soldier with whom he was friends when a gun accidentally discharged.  

Entitlement to service connection for a psychosis was first denied in a November 1957 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in November 1957.  This decision was amended in an April 1958 rating decision, but the outcome remained the same.  Additional evidence in the form of a May 1958 hospital summary and a November 1958 VA examination report was then received within the one year appeal period.  However, this evidence was considered in a December 1958 rating decision, which confirmed the April 1958 denial.  The Veteran did not initiate an appeal by submitting a notice of disagreement, and there is no indication that pertinent new service department records have been received.  Therefore, the December 1958 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2015).

In this case, the evidence considered at the time of the last final rating decision included the Veteran's service treatment records, private treatment records, and a July 1957 VA hospital admissions note.  

The report of a private consultation received in July 1957 described the Veteran's recent withdrawal from the world outside his home.  The report specifically notes that the Veteran had served two years of military service overseas without showing any evidence of difficulty.  In view of the suddenness of the present episode and lack of previous history, the examiner believed it was difficult to determine whether or not this was a schizoid reaction or a depressive personality.  7/29/1957 VBMS Medical Treatment Record - Non-government facility, p. 1.  

An August 1957 Certificate of Attending Physician from a private doctor reports that he had seen the Veteran for complaints of nervousness, insomnia, headaches, and being afraid to go out or go to work.  This had intensified since his discharge from service two months ago.  8/7/1957 VBMS Correspondence, p. 2.  

The hospital admissions note shows that the Veteran had been admitted and hospitalized for a schizophrenic reaction.  His symptoms had included a social anxiety manifested by reluctance to leave the house for fear of meeting strangers and marked anxiety reactions when strangers came to his home.  11/5/1957 VBMS Medical Treatment Record - Government Facility, p. 1.

In a May 1958 final summary of the Veteran's hospitalization, he was noted to have been admitted in July 1957 and discharged in May 1958.  His complaints upon admission were that he had been staying at home too much and had trouble talking to people.  Among other things, the Veteran described his claimed stressor incident.  The examiner stated that the Veteran had been standing with a group of friends when one of them was accidentally shot by a rifle held by another.  The Veteran had reacted very strongly to this, suffering from insomnia and frequent crying spells for several weeks, and several times dreaming about it, although he said he rarely thought about it after discharge.  However, there had been no unusual difficulty or anxiety in the service.  The final diagnosis after discharge was schizophrenic reaction, undifferentiated type, treated, improved.  6/4/1958 VBMS, Medical Treatment Record - Government Facility, pp. 1, 2.  

Service connection was denied by the November 1957 rating decision on the basis that there was no evidence of psychosis in service and none was alleged by the Veteran.  This denial was continued in the April 1958 and December 1958 rating decisions.  

The evidence received since these denials includes private and VA treatment records dating from 2006 to 2010.  These do not include any treatment or diagnosis for a psychiatric disability.  In fact, PTSD screening was negative as recently as February 2010.  9/8/2010 VBMS, Medical Treatment Record - Government Facility, p. 18.  

However, the evidence also includes the Veteran's testimony at the August 2013 hearing.  The Veteran testified that while stationed in Germany in 1956, he had been playing around with three other soldiers when one jokingly pointed his pistol at another and accidently fired.  A soldier was hit and seriously wounded.  The Veteran fell to his knees and started to cry loud and persistently, and it took a long time before he was stabilized.  No legal actions were taken.  The Veteran said that he thinks about this event over and over again, like a nightmare that lasts forever.  After discharge, he retreated from the world and became a recluse until he was sent for the psychiatric treatment and eventual hospitalization.  The Veteran testified that he has never been able to trust anyone after that event, and that it became a psychological block.  He said that he ended the use of medications following his 1958 discharge from the VA hospital on his own volition, and that he had not received any psychiatric care since that time.  However, over the years he had treated his PTSD symptoms through the use of alcohol.  His symptoms included feeling constant anger and a very short temper, which often led to him shouting and screaming.  The Veteran also described steps he had taken to avoid interacting with other people.  1/9/2014 Virtual VA, Hearing Transcript, p. 1. 

The Board finds that the Veteran's testimony constitutes evidence that is both new and material.  The Veteran describes psychiatric symptoms that have been present since service, including intrusive memories of his claimed in-service stressor event.  He is competent to provide these descriptions.  The testimony is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  If there is competent evidence that a claimant has a current disability or signs and symptoms of a current disability and the record indicates that the disability or signs and symptoms of the disability may be associated with active service, then the McLendon standards have been met, and VA is obligated to reopen a claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Veteran's claim for service connection for a psychiatric disability is reopened.  The matter will be addressed further in the remand section at the end of the decision. 


ORDER

New and material evidence having been received with respect to a claim of service connection for a psychiatric disability currently claimed as post-traumatic stress disorder with secondary alcoholism, the petition to reopen the claim is granted. 


REMAND

To date, the Veteran's claimed in-service stressor has not been verified.  His personnel records are missing and are believed to have been destroyed in a fire at the National Personnel Records Center.  A reply from the U.S. Army and Joint Services Records Research Center (JSRRC) indicates they were unable to find any unit records, and an additional search was unable to discover any relevant morning reports. 

A December 2010 VA Memorandum made a formal finding that there was a lack of information required to corroborate the stressor.  12/18/2010 VMBS, VA Memo, p. 1.  However, since the December 2010 memorandum was entered into the record, the Veteran has submitted additional statements pertaining to his claimed stressor.  He also provided testimony about this incident at the August 2013 hearing.  Therefore, the RO must review this information to determine whether or not it is sufficient to support another search effort.  

As previously noted, the Board has determined that the McLendon standard has been met, and that the Veteran must be scheduled for a VA psychiatric examination in order to determine whether or not he has a current disability that was incurred due to active service.  

Furthermore, as also noted in the remands, the Veteran's August 2010 claim and his testimony both make clear that he did not have transient ischemic attacks and hypertension during service or until many years after discharge from service, and that he believes these disabilities were incurred because of the psychiatric disability that he believes is due to active service.  His claim of service connection for transient ischemic attacks, hypertension, and ischemic heart disease therefore depends on the outcome of the claim for service connection for a psychiatric disability.  The VA has a duty to address all issues raised during the course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413(1991).  In addition, issues which are inextricably intertwined must be considered together. Harris v. Derwinski, 1 Vet. App. 180, 183(1991).  Therefore, a decision on the outcome of the Veteran's claimed heart disabilities must be deferred until after the outcome of his claim for service connection for a psychiatric disability.  Then, if that outcome is positive, the Veteran should be scheduled for a VA examination of his claimed heart disease and related disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the evidence received since December 2010 relating to the Veteran's claimed in-service stressor and determine whether or not it is sufficient to support an additional search effort.  If yes, then conduct the search and attempt to verify the stressor.  Document all determinations and the outcome of any search in the claims file.  

2.  After the completion of the development requested above regarding stressor verification, schedule the Veteran for a VA psychiatric examination.  This should be scheduled regardless of whether or not the stressor is verified.  However, the examiner should be informed as to whether or not a stressor has been verified and, if so, given a description of the verified stressor.  All indicated tests and studies should be conducted.  The claims file should be reviewed by the examiner, and the examination report must state that it has been reviewed.  After completion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of a chronic acquired psychiatric disability?  If yes, list the disability or disabilities.  

b) For each current diagnosis of an acquired psychiatric disability other than PTSD, is it as likely as not that the disability was incurred due to active service?

c) If the Veteran has a confirmed in-service stressor and a current diagnosis of PTSD, is it as likely as not that the PTSD was incurred due to that stressor?  

d) If the examiner determines that the Veteran has a current psychiatric disability that was incurred due to active service, and that he has a current diagnosis of alcoholism, is it as likely as not that the alcoholism was incurred due to or aggravated (increased in severity beyond natural progression) by that service connected disability? 

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  After the completion of the above, readjudicate the Veteran's claim of service connection for an acquired psychiatric disability.  If, and only if, service connection for a psychiatric disability is granted, schedule the Veteran for a VA examination of his heart and vascular system.  All indicated tests and studies should be conducted.  The claims file should be reviewed by the examiner, and the examination report must state that it has been reviewed.  After completion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of heart disease?  Does he have a current diagnosis of a disability manifested by transient ischemic attacks?  Does he have a current diagnosis of hypertension?

b) For each currently diagnosed disability noted in (a), is it as likely as not that this disability was incurred due to the Veteran's service connected psychiatric disability?  If the answer is negative, is it as likely as not this disability was aggravated by the service connected disability?  If aggravation is found, can a baseline severity prior to aggravation be identified?  If yes, please describe that baseline.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


